The Chancellor.
The master has reported that two of the trustees should receive for their compensation $3000 each, and the other about $1400. The report is accompanied by depositions as to the services rendered and the value thereof. The trustees were appointed in July, 1873. The usual practice of appointing but a single receiver was departed from in this case at the instance of the representatives of the different interests in the trust property. The gentlemen selected were chosen for their fitness for the discharge of the various duties which were to be devolved upon them in the management of the railroad, and the examination of the affairs of the company. They were all men of experience in business, one'in the management of trusts, another in the superintendence of railroads, and the third in financial affairs. They appear to have necessarily •devoted much time during a period of two years to the interests of the trust, (which involved the sale of the road,) and to have been very diligent and thorough in their attention to, •and discharge of their duties.
The amount reported by the master seems not to be unreasonable. The report will therefore be confirmed.